DETAILED ACTI      ON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim recites “the network device is further caused to: 119141-5035-US31a sending unit configured to page the terminal” This limitation should be replaced by -- the network device is further caused to: 119141-5035-US31 page the terminal-- .  Appropriate correction is required.

CLAIM INTERPRETATION
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
 or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: a sending unit configured to page in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-9 and 13-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Phan et al. (WO 2017/145120 A1).

Regarding claim 1, Phan et al. teach A method for paging (page 9 line 5 a method in a network node for paging), comprising: 
determining, by a network device, a paging window for performing paging for a terminal device (page 9 line 6 a paging occasion window (POW) assigned to the terminal), wherein the paging window comprises S candidate paging occasions (POs), and S is a positive integer greater than 1 (page 9 lines 6-7 the POW , page 18 line 29 The POW, which is a set/number of POs within a paging cycle); and 
monitoring, by the network device, whether a carrier in an unlicensed frequency band is idle (page 1 lines 30-31 a so called Listen-Before-Talk (LBT) method needs to be applied  before transmitting on a channel in the unlicensed spectrum) based on the paging window (page 23 lines 22-23 Subject to LBT, the base station 12 transmits a paging message to the UE 14 in the determined PO within the POW).  

Regarding claim 2, Phan et al. teach the method according to claim 1, further comprising: 
performing, by the network device, paging for the terminal device at a PO in the paging window according to a monitoring result (page 23 lines 22-23 Subject to LBT, the base station 12 transmits a paging message to the UE 14 in the determined PO within the POW).    

Regarding claim 3, Phan et al. teach the method according to claim 1, wherein determining, by a network device, a paging window for performing paging for a terminal device comprises: 
determining, by the network device, among a reference paging frame (PF) for performing paging for the terminal device, a reference PO (page 3 line 7 i_s = floor(UE_ID/N) mod Ns. Note: i_s is the index of the reference PO); and 
The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)).  

Regarding claim 4, Phan et al. teach the method according to claim 3, wherein an index of the reference PO is i_s=(                         
                            
                                
                                    U
                                    E
                                    -
                                    I
                                    D
                                     
                                    m
                                    o
                                    d
                                     
                                    N
                                
                            
                        
                    ) mod Ns (page 3 line 7 i_s = floor(UE_ID/N) mod Ns), wherein UE-ID is a device identity of the terminal device (page 2 lines 14-15 the UE identity, specifically the 15 International Mobile Subscriber Identity (IMSI) of the UE, page 3 line 24 UE_ID: IMSI mod 1024), N is an amount of PFs available for paging in one paging cycle (page 3 lines 15- 23 N: min (T,nB), T: DRX cycle of the UE, nB: 4T, 2T, T, T/2, T/4, T/8, T/16, T/32, Page 5 table Default paging cycle, used to derive T in TS 36.304. Value rf32 corresponds to 32 radio frames), Ns is an amount of POs comprised in one PF (page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF).), and                         
                            
                                
                            
                        
                     means rounding down.(page 3 line 7  floor(UE_ID/N) ).

Regarding claim 5, Phan et al. teach the method according to claim 1, wherein determining, by a network device, a paging occasion position for paging a terminal device, comprises: 
selecting, by the network device, S POs in at least one radio frame as the paging window (page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF), page 21 lines 28-29 the network node 14 configures the POW to occur once per radio frame) wherein the at least one radio frame comprises a reference PF (page 19 line18 the POW always starts at subframe #0)or 
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF (page 19 line18 the POW always starts at subframe #0), where K1 and K2 are positive integers (page 16 lines 31-32 a configurable set/number of POW occasions consisting of multiple - potentially subsequent – subframes). 

Regarding claim 6, Phan et al. teach A method for paging, comprising: 
determining, by a terminal device, a paging window for a network device to perform paging for the terminal device (page 9 line 6 a paging occasion window (POW) assigned to the terminal), wherein the paging window comprises S the POW comprising two or more POs); and 
monitoring, by the terminal device, a paging message sent from the network device at the candidate paging window (page 5 lines 20-21 the terminal monitors a set of POs).  

Regarding claim 7, Phan et al. teach the method according to claim 6, wherein determining, by a terminal device, a paging window for a network device to perform paging for a terminal device, comprises: 
determining, by the terminal device, among a reference paging frame (PF) for the network device to perform paging for the terminal device, a reference PO (page 3 line 7 i_s = floor(UE_ID/N) mod Ns. Note: i_s is the index of the reference PO); and 
determining, by the terminal device, the reference PO, M1 POs ahead of the reference PO and/or M2 POs after the reference PO, as the paging window, where M1 and M2 are positive integers (page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)).  
  

Regarding claim 8, Phan et al. teach the method according to claim 7, wherein an index of the reference PO is i_s=(                         
                            
                                
                                    U
                                    E
                                    -
                                    I
                                    D
                                     
                                    m
                                    o
                                    d
                                     
                                    N
                                
                            
                        
                    ) mod Ns (page 3 line 7 i_s = floor(UE_ID/N) mod Ns), wherein UE-ID is a device identity of the terminal device the UE identity, specifically the 15 International Mobile Subscriber Identity (IMSI) of the UE, page 3 line 24 UE_ID: IMSI mod 1024), N is an amount of PFs available for paging in one paging cycle (page 3 lines 15- 23 N: min (T,nB), T: DRX cycle of the UE, nB: 4T, 2T, T, T/2, T/4, T/8, T/16, T/32, Page 5 table Default paging cycle, used to derive T in TS 36.304. Value rf32 corresponds to 32 radio frames), Ns is an amount of POs comprised in one PF (page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF).), and                         
                            
                                
                            
                        
                     means rounding down.(page 3 line 7  floor(UE_ID/N) ).

Regarding claim 9, Phan et al. teach the method according to claim 6, wherein determining, by a terminal device, a paging window for a network device to perform paging for a terminal device, comprises: 
selecting, by the terminal device, S POs in at least one radio frame as the paging window (page 22 lines 5-7 The terminal determines a first subframe of a set of one or more POs (i.e., a PO set), page 9 lines 6-7 the POW comprising two or more POs, page 18 line 29 The POW, which is a set/number of POs within a paging cycle), wherein the at least one radio frame comprises a reference PF (Page 3 lines 3-4 PF is given by following equation:
SFN mod T= (T div N)*(UE_ID mod N)); or 
or K2 radio frames after the reference PF (page 19 line18 the POW always starts at subframe #0), where K1 and K2 are positive integers (page 12 lines 31-32 a configurable set/number of POW occasions consisting of multiple - potentially subsequent – subframes).  

Regarding claim 13, Phan et al. teach A network device (Page 13 line 21 The network node 12), comprising:
a processor (The network node 12 comprises .. processor 20); 
a memory for storing instructions executable by the processor (Page 14 lines 20-21 the processor 20 may execute instructions stored in the storage 22);
 wherein when the instructions are executed, the network device is caused to: 
determine a paging window for performing paging for a terminal device (page 9 line 6 a paging occasion window (POW) assigned to the terminal), wherein the paging window comprises S candidate paging occasions (POs), and S is a positive integer greater than 1 (page 9 lines 6-7 the POW comprising two or more POs, page 18 line 29 The POW, which is a set/number of POs within a paging cycle); and 

 a so called Listen-Before-Talk (LBT) method needs to be applied  before transmitting on a channel in the unlicensed spectrum) based on the paging window (page 23 lines 22-23 Subject to LBT, the base station 12 transmits a paging message to the UE 14 in the determined PO within the POW).  

Regarding claim 14, Phan et al. teach network device according to claim 13, wherein when the instructions are executed, the network device is further caused to: 
119141-5035-US31a sending unit (page 14 lines 8-9 The interface 18 may also include a radio transmitter and/or receiver that may be coupled to or a part of the antenna 19) configured to page the terminal device at a PO in the paging window according to a monitoring result (page 23 lines 22-23 Subject to LBT, the base station 12 transmits a paging message to the UE 14 in the determined PO within the POW).    

Regarding claim 15, Phan et al. teach network device according to claim 13, wherein when the instructions are executed, the network device is caused to: 
determine, among a reference paging frame (PF) for performing paging for the terminal device, a reference PO (page 3 line 7 i_s = floor(UE_ID/N) mod Ns. Note: i_s is the index of the reference PO); and
 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)).  
  
Regarding claim 16, Phan et al. teach network device according to claim 15, wherein index of the reference PO is i_s=(                         
                            
                                
                                    U
                                    E
                                    -
                                    I
                                    D
                                     
                                    m
                                    o
                                    d
                                     
                                    N
                                
                            
                        
                    ) mod Ns (page 3 line 7 i_s = floor(UE_ID/N) mod Ns), wherein UE-ID is a device identity of the terminal device (page 2 lines 14-15 the UE identity, specifically the 15 International Mobile Subscriber Identity (IMSI) of the UE, page 3 line 24 UE_ID: IMSI mod 1024), N is an amount of PFs available for paging in one paging cycle (page 3 lines 15- 23 N: min (T,nB), T: DRX cycle of the UE, nB: 4T, 2T, T, T/2, T/4, T/8, T/16, T/32, Page 5 table Default paging cycle, used to derive T in TS 36.304. Value rf32 corresponds to 32 radio frames), Ns is an amount of POs comprised in one PF (page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF).), and                         
                            
                                
                            
                        
                     means rounding down.(page 3 line 7  floor(UE_ID/N) ).

Regarding claim 17, Phan et al. teach network device according to claim 13, wherein when the instructions are executed, the network device is caused to: 
 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF), page 21 lines 28-29 the network node 14 configures the POW to occur once per radio frame), wherein the at least one radio frame comprises a reference PF (page 19 line18 the POW always starts at subframe #0)or 
wherein the at least one radio frame comprises the reference PF, Ki radio frames ahead of the reference PF and/or K2 radio frames after the reference PF(page 19 line18 the POW always starts at subframe #0), where K1 and K2 are positive integers (page 16 lines 31-32 a configurable set/number of POW occasions consisting of multiple - potentially subsequent – subframes).  

Regarding claim 18, Phan et al. teach A terminal device (Page 14 line 29 The WD 14)  for paging, comprising: 
a processor (Page 14 lines 29-30 The WD 14 comprises.. processor 26); 
a memory (Page 14 lines 29-30 The WD 14 comprises.. storage 28) for storing instructions executable by the processor (page 15 lines 14-15 The storage 28 may store any suitable data, instructions); wherein when the instructions are executed, the terminal device is caused to: 
 a paging occasion window (POW) assigned to the terminal), wherein the paging window comprises S candidate paging occasions (POs), and S is a positive integer greater than 1 (page 9 lines 6-7 the POW comprising two or more POs); and
monitor a paging message sent from the network device at the paging window (page 5 lines 20-21 the terminal monitors a set of POs).  .
 
Regarding claim 19, Phan et al. teach terminal device according to claim 18, wherein when the instructions are executed, the terminal device is caused to: 
determine, among a reference paging frame (PF) for the network device to perform paging for the terminal device, a reference PO (page 3 line 7 i_s = floor(UE_ID/N) mod Ns. Note: i_s is the index of the reference PO); and 
determine the reference PO, M1 POs ahead of the reference PO and/or M2 POs after the reference PO, as the paging window, where M1 and M2 are positive integers (page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)).  

Regarding claim 20, Phan et al. teach terminal device according to claim 19, 
wherein an index of the reference PO is i_s=(                         
                            
                                
                                    U
                                    E
                                    -
                                    I
                                    D
                                     
                                    m
                                    o
                                    d
                                     
                                    N
                                
                            
                        
                    ) mod Ns (page 3 line 7 i_s = floor(UE_ID/N) mod Ns), wherein UE-ID is a device identity of the terminal device (page 2 lines 14-15 the UE identity, specifically the 15 International Mobile Subscriber Identity (IMSI) of the UE, page 3 UE_ID: IMSI mod 1024), N is an amount of PFs available for paging in one paging cycle (page 3 lines 15- 23 N: min (T,nB), T: DRX cycle of the UE, nB: 4T, 2T, T, T/2, T/4, T/8, T/16, T/32, Page 5 table Default paging cycle, used to derive T in TS 36.304. Value rf32 corresponds to 32 radio frames), Ns is an amount of POs comprised in one PF (page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF).), and                         
                            
                                
                            
                        
                     means rounding down.(page 3 line 7  floor(UE_ID/N) ).

Regarding claim 21, Phan et al. teach terminal device according to claim 18, wherein when the instructions are executed, the terminal device is caused to: 
select S POs in at least one radio frame as the paging window (page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF), page 21 lines 28-29 the network node 14 configures the POW to occur once per radio frame) wherein the at least one radio frame comprises a reference PF (page 19 line18 the POW always starts at subframe #0)or 
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF (page 19 line18 the POW always starts at subframe #0), where K1 and K2 are positive integers (page 16 lines 31-32 a configurable set/number of POW ). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. in view of FREDERIKSEN et al. (WO 2017/211682 A1).

Regarding claim 10, Phan et al. teach method according to claim 9, but do not teach
wherein selecting, by the terminal device, S POs in at least one radio frame as the paging window, comprises: 
receiving, by the terminal device, second indication information sent from the network device, wherein the second indication information is used to indicate positions of the S POs; or 
obtaining, by the terminal device, positions of the S POs which are pre-stored in the terminal device.  

wherein selecting, by the terminal device, S POs in at least one radio frame as the paging window, comprises: 
receiving, by the terminal device, second indication information sent from the network device (FREDERIKSEN page 10 lines 23-24 receiving first configuration information of the paging detection window in broadcast information provided in the mobile communication system), wherein the second indication information is used to indicate positions of the S POs (FREDERIKSEN Page 11 lines 3-5 The second configuration information may comprise at least one of: 
-	information indicative of the length of the paging detection window, and
-	information indicative of the beginning of the paging detection window); or 
obtaining, by the terminal device, positions of the S POs which are pre-stored in the terminal device (FREDERIKSEN page 10 line 25 storing of the first configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Phan et al. by incorporating FREDERIKSEN configuration information reception to arrive at the invention .

 
Regarding claim 22, Phan et al. teach terminal device according to claim 21, but does not teach
wherein when the instructions are executed, the terminal device is caused to: 
receive second indication information sent from the network device via a receiving unit, wherein the second indication information is used to indicate positions of the S POs; or 
obtain positions of the S POs which are pre-stored in the terminal device.  
In a similar endeavor, FREDERIKSEN et al. teach
wherein selecting, by the terminal device, S POs in at least one radio frame as the paging window, comprises: 
receive second indication information sent from the network device via a receiving unit (FREDERIKSEN page 10 lines 23-24 receiving first configuration information of the paging detection window in broadcast information provided in the mobile communication system), wherein the second indication information is used to indicate positions of the S POs (FREDERIKSEN Page 11 lines 3-5 The second configuration information may comprise at least one of: 
-	information indicative of the length of the paging detection window, and
); or 
obtain positions of the S POs which are pre-stored in the terminal device (FREDERIKSEN page 10 line 25 storing of the first configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Phan et al. by incorporating FREDERIKSEN configuration information reception to arrive at the invention .
The motivation of doing so would have provided the mobile terminal with the required information for monitoring the paging occasions.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. in view of FREDERIKSEN et al., and in further view of Sun et al. (US 20170303236 A1).

Regarding claim 11, the combination of  Phan et al. and FREDERIKSEN et al. teaches the method according to claim 10, but does not teach
wherein receiving, by the terminal device, second indication information sent from the network device, comprises:
receiving, by the terminal device, the second indication information sent from the network device through a carrier in a licensed frequency band.  
In a similar endeavor, Sun et al. teach
UEs 115-a and UE 115-b may detect paging queue status indications(i.e., pending paging indication, paging queue empty indication) transmitted in DL transmission 215), comprises:
receiving, by the terminal device, the second indication information sent from the network device through a carrier in a licensed frequency band.  (Sun [00683] The LTE/LTE-A carrier may also be used in a licensed assisted access (LAA) mode where a UE is configured with an LTE/LTE-A cell in licensed spectrum as a primary cell and one or more secondary cells in unlicensed or shared frequency spectrum in a carrier aggregation mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Phan et al. and FREDERIKSEN by incorporating Sun et al. reception over licensed spectrum when it is lightly loaded to arrive at the invention .
The motivation of doing so would have two options for sending the paging indications to enhance the data transmission capacity.

Regarding claim 23, the combination of  Phan et al. and FREDERIKSEN et al. teaches the terminal device according to claim 22, but does not teach
wherein when the instructions are executed, the terminal device is caused to: 

In a similar endeavor, Sun et al. teach
Receive the second indication information sent from the network device through a carrier in a licensed frequency band.  (Sun [00683] The LTE/LTE-A carrier may also be used in a licensed assisted access (LAA) mode where a UE is configured with an LTE/LTE-A cell in licensed spectrum as a primary cell and one or more secondary cells in unlicensed or shared frequency spectrum in a carrier aggregation mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Phan et al. and FREDERIKSEN by incorporating Sun et al. reception over licensed spectrum when it is lightly loaded to arrive at the invention .
The motivation of doing so would have two options for sending the paging indications to enhance the data transmission capacity.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. in view of FREDERIKSEN et al., and in further view of Damnjanovic et al. (US 20160057731 A1).

Regarding claim 12, the combination of  Phan et al. and FREDERIKSEN et al. teaches the  method according to claim 10, but does not teach
 wherein receiving, by the terminal device, second indication information sent from the network device, comprises: 

In a similar endeavor, Damnjanovic et al. teach
wherein receiving, by the terminal device, second indication information sent from the network device (Damnjanovic [0015] the indication of the time window may be received in a system information block or a master information block), comprises: 
receiving, by the terminal device, the second indication information sent from the network device through a carrier in an unlicensed frequency band (Damnjanovic [0017] receive, at a UE during a predetermined time over an unlicensed radio frequency spectrum band, a transmission including a paging group indicator and an indication of a time window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Phan et al. and FREDERIKSEN by incorporating Damnjanovic et al. reception over unlicensed spectrum to arrive at the invention.
The motivation of doing so would have enhanced the data transmission capacity.

Regarding claim 24, the combination of  Phan et al. and FREDERIKSEN et al. teaches the terminal device according to claim 22, but does not teach
wherein when the instructions are executed, the terminal device is caused to: 
receive the second indication information sent from the network device through a carrier in an unlicensed frequency band

receive the second indication information sent from the network device through a carrier in an unlicensed frequency band (Damnjanovic [0017] receive, at a UE during a predetermined time over an unlicensed radio frequency spectrum band, a transmission including a paging group indicator and an indication of a time window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Phan et al. and FREDERIKSEN by incorporating Damnjanovic et al. reception over unlicensed spectrum to arrive at the invention.
The motivation of doing so would have enhanced the data transmission capacity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/           Examiner, Art Unit 2644